DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 (and by dependency, claims 22-32) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10937162. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the current application is a broader version of claim 1 of the patent. The bolded sections show where the claims differ.

Current Application
A non-transitory computer-readable medium storing instructions which, when executed by a processor of an image analysis system, cause the image analysis system to perform one or more operations comprising: obtaining an immunohistochemistry (IHC) image and a control image; performing a registration operation to align the IHC image and the control image to a single coordinate system; as a result of the IHC image and the control image being aligned to the single coordinate system based on the registration operation, identifying a distance metric between an image object of the IHC image to a corresponding image object of the control image; determining that the IHC image and the control image are structurally similar by using the identified distance metric; determining that the control image includes one or more artifacts that are falsely identifiable as stained cells; and in response to determining that the control image includes the one or more artifacts, performing an image analysis of a plurality of regions of the IHC image except for one or more artifact regions, wherein the one or more artifact regions of the IHC image correspond to one or more regions of the control image that include the one or more artifacts
U.S. Patent No. 10937162
An image analysis system for analyzing biological specimen images, the image analysis system comprising: an image registration engine configured to: obtain an immunohistochemistry (IHC) image and a control image; perform a registration operation to align the IHC image and the control image to a single coordinate system; as a result of the IHC image and the control image being aligned to the single coordinate system based on the registration operation, identify a distance metric between an image object of the IHC image to a corresponding image object of the control image, wherein the image object of the IHC image and the corresponding image object of the control image correspond to a same tissue type; determine that the identified distance metric is below a predefined threshold; and in response to determining that the identified distance metric is below the predefined threshold, determine that the IHC image and the control image are structurally similar; an artifact detection engine configured to: receive, from the image registration engine, an indication that the IHC image and the control image are structurally similar; determine that the control image includes one or more artifacts that are falsely identifiable as stained cells during an image analysis of a plurality of regions of the IHC image; and in response to the indication received from the image registration engine and the determination that the control image includes the one or more artifacts, identify one or more artifact regions within the IHC image by mapping a region of the control image that includes the one or more artifacts to a corresponding region of the IHC image; and an image analysis engine configured to perform the image analysis of the plurality of regions of the IHC image except for the one or more artifact regions within the IHC image


Claim 33 (and by dependency claims 34-36) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10937162. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the current application is a broader version of claim 1 of the patent.

Current Application
A method comprising: accessing a field of view (FOV) of an immunohistochemistry (IHC) image of an IHC slide; accessing a control image of a control slide associated with the IHC slide; performing a registration operation to align the IHC image and the control image to a single coordinate system; as a result of the IHC image and the control image being aligned to the single coordinate system based on the registration operation, identifying a distance metric between an image object of the IHC image to a corresponding image object of the control image; determining that the IHC image and the control image are structurally similar by using the identified distance metric; detecting artifacts within a region of the control image; and identifying a presence of artifacts within a region of the FOV that corresponds to the region of the control image that includes the detected artifacts
U.S. Patent No. 10937162
An non-transitory computer-readable medium storing instructions which, when executed by a processor of an image analysis system, cause the image analysis system to: access a field of view (FOV) of an immunohistochemistry (IHC) image of an IHC slide; access a control image of a control slide associated with the IHC slide; perform a registration operation to align the IHC image and the control image to a single coordinate system; as a result of the IHC image and the control image being aligned to the single coordinate system based on the registration operation, identify a distance metric between an image object of the IHC image to a corresponding image object of the control image, wherein the image object of the IHC image and the corresponding image object of the control image correspond to a same tissue type; determine that the identified distance metric is below a predefined threshold; in response to determining that the distance is below the predefined threshold, determine that the IHC image and the control image are structurally similar; in response to determining that the IHC image and the control image are structurally similar, map a region corresponding to the FOV of the IHC image to a corresponding region of the control image; designate the corresponding region of the control image as a control FOV; detect artifacts within the control FOV; and identify, based on the detected artifacts, a presence of artifacts within the FOV of the IHC image, wherein the artifacts correspond to pixels that are falsely identifiable as stained cells during an image analysis of the IHC image.



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661